Citation Nr: 0830518	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-07 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a left knee 
disability.

2. Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to February 
1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the RO 
in No. Little Rock, Arkansas, which denied service connection 
for a left knee disability and a left leg disability.  This 
case was remanded in a January 2008 Board decision.  It 
returns now for appellate consideration.

In February 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he was involved in a motor vehicle 
accident in October 1985 while stationed in Germany.  He 
asserts that he injured his left shoulder, left knee and left 
leg in this accident and that he now has a left knee 
disability and a left leg disability as a result.  After a 
thorough review of the claims folder, the Board finds that 
the record is not sufficiently developed to ensure an 
informed decision.  

The veteran has indicated that he was treated for injuries at 
Darmstadt Medical Clinic following the motor vehicle 
accident.  See Notice of Disagreement, February 2006.  There 
is no mention of such treatment in the veteran's service 
medical records.  The National Personnel Records Center has 
indicated it has forwarded all of the veteran's service 
medical and dental records.  It has not indicated that it 
forwarded all clinical records, and it is somewhat unclear 
from the record whether the veteran's injuries required 
inpatient care.  The Board finds it necessary to obtain 
additional records of clinical treatment, if any, not yet 
associated with the claims file.  On remand, the AOJ should 
request all outstanding clinical records of the veteran's 
treatment at Darmstadt Medical Clinic.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 § C.F.R. § 3.159.  

At the February 2008 Travel Board hearing, the veteran 
indicated that he currently receives medical treatment for 
his knee and leg from the Jonesboro VA Medical Center.  
Records of such treatment have not yet been associated with 
the claims file.  On remand, the AOJ should obtain these 
records.  

Following the aforementioned evidentiary development, the 
veteran should be scheduled for a VA medical examination to 
assess the current nature and etiology of his left knee and 
leg disabilities.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request clinical 
records of all medical treatment at 
Darmstadt Medical Clinic during October 
1985 and November 1985.

2. The AOJ should also obtain all 
records of medical treatment for the 
veteran's left knee and left leg at the 
VA Medical Center in Jonesboro, 
Arkansas.  

3.  Next, the AOJ should schedule the 
veteran for an appropriate VA examination 
to assess the current nature and etiology 
of his left knee and leg disabilities.  
The entire claims folder must be made 
available to the examiner prior to the 
examination and the examiner should 
provide a complete rationale for any 
opinion given without resorting to 
speculation.  The examiner should (a) 
list any current diagnoses of the left 
knee and/or left leg manifested by the 
veteran, and (b) for each diagnosis, 
render an opinion as to whether the 
currently diagnosed disorder is at least 
as likely as not (i.e., to at least a 
50:50 degree of probability) a result of 
service to include the claimed motor 
vehicle accident, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability). 

4.  Thereafter, the AOJ should 
readjudicate the claims.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




